Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 26, 2019

                                         No. 04-18-00512-CR

                                    EX PARTE Steven ROBLES,

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1302-W1
                         Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

           Appellant’s Motion for Leave to File Late Notice of Appeal is hereby DENIED.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court